DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over HAMMI (U.S. 2014/0333376).
Regarding claim 1, HAMMI (hereinafter, Ref~376) discloses (please see Fig. 1 and related text for details) a digital predistorter comprising: 
a first predistorter (circuit 16 of Fig. 1 can be read as the claimed one OR at least it is functionally equivalent to it) generating out-of-band and inter-band distortion components for compensating for the static/memoryless nonlinearity of a nonlinear element; and 
a second predistorter (circuit 14 of Fig. 1 can be read as the claimed one OR at least it is functionally equivalent to it) cascaded with the first predistorter, the second predistorter capable of compensating for the in-band/memory distortion of the nonlinear device wherein the cascade of the first predistorter and the second predistorter would be capable of compensating for in-band, out-of-band and inter-band distortions, since the system is configured to compensate for static distortion and memory effects as described throughout the disclosure, when the cascade of the first, the second predistortion and the nonlinear element are driven with multiband signals meeting claim 1.  
Regarding claim 2, Ref~376 discloses a digital predistorter for suppressing intermodulation distortions comprising: 
a first predistorter (circuit 16 of Fig. 1 can be read as the claimed one OR at least it is functionally equivalent to it) compensating for a first/memoryless nonlinearity in a nonlinear element when driven with first characterizing signals; and 
a second predistorter (circuit 14 of Fig. 1 can be read as the claimed one OR at least it is functionally equivalent to it) compensating for a second/memory nonlinearity in the nonlinear element when driven with second characterizing signals, wherein distortions in an output signal are suppressed when a connected combination of the first predistorter, the second predistorter, and the nonlinear element are driven with an input signal (Xin) as expected, meeting claim 2.  
Regarding claim 3, Ref~376 discloses the digital predistorter of claim 2, wherein the first predistorter being a static predistorter as expected, meeting claim 3.  
Regarding claim 4, Ref~376 discloses the digital predistorter of claim 2 including a feedback loop (centered by circuit 24 of Fig. 1), the feedback loop including the second predistorter as seen/expected, meeting claim 4.  
Regarding claim 5, Ref~376 discloses the digital predistorter of claim 4 wherein the feedback loop is a low speed feedback loop used in training the second predistorter as expected (please note: the claimed/term “low speed” would be considered as “relative term” simply having minimum weight for considerations), meeting claim 5.  
meeting claim 6.  
Regarding claim 7, Ref~376 discloses the digital predistorter of claim 2, wherein the second predistorter compensates for memory effects and dynamic nonlinearity effects in transmitted channels as seen/expected, meeting claim 7.  
Regarding claim 8, Ref~376 discloses the digital predistorter of claim 2 wherein the first predistorter generating out-of-band and inter- band distortion components for compensating for the static nonlinearity as expected, meeting claim 8.  
Regarding claim 9, Ref`376 discloses the digital predistorter of claim 2 wherein the distorter compensates for in-band, out-of-band and inter-band distortions when the cascade of the first, the second predistorter and the nonlinear element are driven with multiband signals as expected, meeting claim 9.  
 As to claims 10-13, these claims are merely the method to operate the circuit having structure recited in claims 1-9. Since Ref~376 teaches the structure, the method to operate such a circuit is inherently disclosed, meeting claim 10-13.

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are NOT persuasive. 
Regarding the arguments related to claimed “first predistorter for generating …distortion components”, the examiner disagrees with said arguments, since circuit 16 in Hammi is clearly configured in the same manner compared to the claimed one. Specifically, circuit 16 of Hammi 
Regarding the arguments related to the claimed “cascade of the first predistorter and the second predistorter”, the examiner also disagrees with the arguments, since they are connected in series, and the first predistorter is configured to operate based on the “average power”, while the second predistorter is configured to operate based on “bandwidth” as summarized in Fig. 2.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843